Exhibit 10.2

VOTING AND STANDSTILL AGREEMENT

This Voting and Standstill Agreement (this “Agreement”) is dated as of June 29,
2015, by and between Juno Therapeutics, Inc., a Delaware corporation (the
“Company”), Celgene RIVOT Ltd. (“Celgene RIVOT”) and Celgene Corporation
(“Celgene Corporation”, and together with Celgene RIVOT, the “Investors”).

A. The Share Purchase Agreement, dated as of June 29, 2015, by and between the
Company and the Investor (the “Purchase Agreement”), provides for the issuance
and sale by the Company to the Investors, and the purchase by the Investors, of
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”), including shares of Common Stock that may be purchased by the Celgene
RIVOT at an initial Closing as well as pursuant to certain Top-Up Rights and a
First Acquisition Right and a Second Acquisition Right, each as defined in the
Purchase Agreement (collectively, the “Purchased Shares”); and

B. As a condition to consummating the transactions contemplated by the Purchase
Agreement, the Investors and the Company have agreed upon certain rights and
restrictions as set forth herein with respect to the Purchased Shares and other
securities of the Company beneficially owned by each Investor and its
Affiliates, and it is a condition to the closing under the Purchase Agreement
that this Agreement be executed and delivered by the Investors and the Company.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1.

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

1.1 “Acquisition Proposal” shall have the meaning set forth in Section 2.1(c).

1.2 “Affiliate” shall mean (i) any Person that directly or indirectly
beneficially owns a majority of the voting securities of or voting interests in
an Investor or (ii) any direct or indirect majority owned subsidiaries of an
Investor or of such a Person.

1.3 “Agreement” shall have the meaning set forth in the Preamble to this
Agreement, including all Exhibits attached hereto.

1.4 “beneficial owner,” “beneficially owns,” “beneficial ownership” and terms of
similar import used in this Agreement shall, with respect to a Person, have the
meaning set forth in Rule 13d-3 under the Exchange Act (i) assuming the full
conversion into, and exercise and exchange for, shares of Common Stock of all
Common Stock Equivalents beneficially owned by such Person and (ii) determined
without regard for the number of days in which such Person has the right to
acquire such beneficial ownership.

 

1



--------------------------------------------------------------------------------

1.5 “Business Day” shall mean a day on which commercial banking institutions in
New York, New York are open for business.

1.6 “Celgene Group” shall have the meaning set forth in the Purchase Agreement.

1.7 “Change of Control” shall mean, with respect to the Company, any of the
following events: (i) any Person is or becomes the beneficial owner (except that
a Person shall be deemed to have beneficial ownership of all shares that any
such Person has the right to acquire, whether such right which may be exercised
immediately or only after the passage of time), directly or indirectly, of a
majority of the total voting power represented by all Shares of Then Outstanding
Common Stock; (ii) the Company consolidates with or merges into another
corporation or entity, or any corporation or entity consolidates with or merges
into the Company, other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) a majority of the combined voting power of the voting securities
of the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of all Shares of Then Outstanding Common
Stock; (iii) the Company conveys, transfers or leases all or substantially all
of its assets to any Person other than a wholly owned Affiliate of the Company
or (iv) individuals who constitute Continuing Directors cease for any reason to
constitute at least a majority of the Board of Directors of the Company.

1.8 “Closing Date” shall have the meaning set forth in the Purchase Agreement.

1.9 “Collaboration Agreement” shall mean the Master Research and Collaboration
Agreement by and among the Company and Investors of even date herewith, as the
same may be amended from time to time.

1.10 “Common Stock” shall have the meaning set forth in the Preamble to this
Agreement.

1.11 “Common Stock Equivalents” shall mean any options, warrants or other
securities or rights convertible into or exercisable or exchangeable for,
whether directly or following conversion into or exercise or exchange for other
options, warrants or other securities or rights, shares of Common Stock.

1.12 “Company” shall have the meaning set forth in the Preamble to this
Agreement.

1.13 “Competitor” shall mean any operating company with a biopharmaceutical
business, or any other Person that directly or indirectly beneficially owns a
majority of the voting securities of or voting interests in such a company, or
any direct or indirect majority-owned subsidiary of such a company or of such a
Person.

 

2



--------------------------------------------------------------------------------

1.14 “Continuing Directors” shall mean the directors of the Company on the date
hereof, and each other director, if in each case, such other director’s
nomination for election to the Board of Directors was recommended by, or whose
appointment to the Board of Directors was approved by, at least a majority of
the other Continuing Directors.

1.15 “Disposition” or “Dispose of” shall mean any (i) offer, pledge (other than
pledges in connection with bona fide debt financing transactions involving a
general lien on assets of an Investor), sale, contract to sell, sale of any
option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant for the sale of, or other disposition of
or transfer of any shares of Common Stock, or any Common Stock Equivalents,
including, without limitation, any “short sale” or similar arrangement, or
(ii) swap, hedge, derivative instrument, or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of shares of Common Stock, whether any such
swap or transaction is to be settled by delivery of securities, in cash or
otherwise.

1.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

1.17 “FAR Acquisition Percentage” shall have the meaning set forth in the
Purchase Agreement.

1.18 “FAR Notice” shall have the meaning set forth in the Purchase Agreement.

1.19 “FAR Termination Date” shall have the meaning set forth in the Purchase
Agreement.

1.20 “First Subsequent Designee” shall have the meaning set forth in
Section 4.4.

1.21 “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or country or any
supranational organization of which any such country is a member.

1.22 “Initial Designee” shall have the meaning set forth in Section 4.4.

1.23 “Investors” shall have the meaning set forth in the Preamble to this
Agreement.

1.24 “Investor Designee” shall have the meaning set forth in Section 4.4.

1.25 “Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

1.26 “Lock-Up Agreement” shall have the meaning set forth in Section 3.4.

1.27 “Lock-Up Period” shall have the meaning set forth in Section 3.1.

 

3



--------------------------------------------------------------------------------

1.28 “Modified Clause” shall have the meaning set forth in Section 6.7.

1.29 “Offeror” shall have the meaning set forth in Section 2.1(c).

1.30 “Organizational Documents” shall have the meaning set forth in the Purchase
Agreement.

1.31 “Permitted Transferee” shall mean a controlled Affiliate of an Investor
that is wholly owned, directly or indirectly, by such Investor; it being
understood that for purposes of this definition “wholly owned” shall mean an
Affiliate in which an Investor owns, directly or indirectly, at least
ninety-nine percent (99%) of the outstanding capital stock or ownership
interests of such Affiliate; provided, however, that no such Person shall be
deemed a Permitted Transferee for any purpose under this Agreement unless:
(a) such Investor shall have, within five (5) days prior to such transfer,
furnished to the Company written notice of the name and address of such
Permitted Transferee, details of its status as a Permitted Transferee and
details of the Shares of Then Outstanding Common Stock and/or Common Stock
Equivalents to be transferred, (b) the Permitted Transferee, prior to or
simultaneously with such transfer, shall have agreed in writing to be subject to
and bound by all restrictions and obligations set forth in this Agreement as
though it were such Investor hereunder, and (c) such Investor acknowledges that
it continues to be bound by all restrictions and obligations set forth in this
Agreement.

1.32 “Person” shall mean any individual, partnership, firm, corporation,
association, trust, unincorporated organization, government or any department or
agency thereof or other entity, as well as any syndicate or group that would be
deemed to be a Person under Section 13(d)(3) of the Exchange Act.

1.33 “Purchase Agreement” shall have the meaning set forth in the Preamble to
this Agreement, and shall include all Exhibits attached thereto.

1.34 “Purchased Shares” shall have the meaning set forth in the Preamble to this
Agreement, and shall be adjusted for (i) any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization and (ii) any Common
Stock issued as (or issuable upon the exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange or in replacement of, the Purchased Shares.

1.35 “Qualified Investor Designee” shall have the meaning set forth in
Section 4.4.

1.36 “Registration Rights Agreement” shall mean the Registration Rights
Agreement by and among the Company and the Investors of even date herewith.

1.37 “Replacement Designee” shall have the meaning set forth in Section 4.4.

1.38 “Restricted Period” shall mean the period from and after the date of this
Agreement until the later of (i) the fifth (5th) anniversary of the date of this
Agreement and (ii) the expiration of the Term (as defined in the Collaboration
Agreement) or the earlier termination of the Collaboration Agreement pursuant to
Article 11 thereof (other than as a result

 

4



--------------------------------------------------------------------------------

of its termination pursuant to Section 2.2 of this Agreement). For the avoidance
of doubt, the termination of one or more Programs under the Collaboration
Agreement shall not be deemed a termination of the Collaboration Agreement
unless and until the Collaboration Agreement is terminated in its entirety.

1.39 “Sale Process” shall mean any process undertaken by the Company that is
designed to result in a Change of Control.

1.40 “SAR Notice” shall have the meaning set forth in the Purchase Agreement.

1.41 “SAR Termination Date” shall have the meaning set forth in the Purchase
Agreement.

1.42 “SEC” shall mean the United States Securities and Exchange Commission.

1.43 “Second Acquisition Right” shall have the meaning set forth in the Purchase
Agreement.

1.44 “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

1.45 “Sell-Down Period” shall have the meaning set forth in the Purchase
Agreement.

1.46 “Shares of Then Outstanding Common Stock” shall mean, at any time, the
issued and outstanding shares of Common Stock at such time, as well as all
capital stock issued and outstanding as a result of any stock split, stock
dividend, or reclassification of Common Stock distributable, on a pro rata
basis, to all holders of Common Stock, as applicable.

1.47 “Standstill Parties” shall have the meaning set forth in Section 2.1.

1.48 “Third Party” shall mean any Person other than an Investor, the Company or
any of their respective Affiliates.

1.49 “Top-Up Right” shall have the meaning set forth in the Purchase Agreement.

ARTICLE 2.

RESTRICTIONS ON BENEFICIAL OWNERSHIP

2.1 Standstill. During the Restricted Period, neither Investor nor any of their
Affiliates or executive officers or directors (collectively, the “Standstill
Parties”) shall (and each Investor shall cause its Affiliates and executive
officers and directors not to), except as expressly contemplated by the Purchase
Agreement or hereunder or approved or invited in writing by the Company,
including in connection with a Sale Process:

(a) directly or indirectly, acquire beneficial ownership of Shares of Then
Outstanding Common Stock and/or Common Stock Equivalents, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Common Stock
and/or Common Stock Equivalents, except as contemplated by the Purchase
Agreement;

 

5



--------------------------------------------------------------------------------

(b) directly or indirectly, seek to have called any meeting of the stockholders
of the Company, propose or nominate for election to the Company’s Board of
Directors any person whose nomination has not been approved by a majority of the
Company’s Board of Directors or cause to be voted in favor of such person for
election to the Company’s Board of Directors any Shares of Then Outstanding
Common Stock other than as contemplated by Sections 4.1 or 4.4 hereof;

(c) directly or indirectly, encourage or support a tender, exchange or other
offer or proposal by any Third Party (an “Offeror”) the consummation of which
would result in a Change of Control of the Company (an “Acquisition Proposal”);

(d) directly or indirectly, solicit proxies or consents or become a participant
in a solicitation (as such terms are defined in Regulation 14A under the
Exchange Act) in opposition to the recommendation of a majority of the Company’s
Board of Directors with respect to any matter, or seek to advise or influence
any Third Party, with respect to voting of any Shares of Then Outstanding Common
Stock of the Company;

(e) deposit any Shares of Then Outstanding Common Stock in a voting trust or
subject any Shares of Then Outstanding Common Stock to any arrangement or
agreement with respect to the voting of such Shares of Then Outstanding Common
Stock other than as contemplated by Section 4.1 hereof;

(f) act in concert with any Third Party to take any action in clauses
(a) through (e) above, or form, join or in any way participate in a
“partnership, limited partnership, syndicate, or other group” with any Third
Party within the meaning of Section 13(d)(3) of the Exchange Act with respect to
the equity securities of the Company;

(g) enter into discussions, negotiations, arrangements or agreements with any
Third Party relating to the foregoing actions referred to in (a) through
(e) above; or

(h) request or propose in writing to the Company’s Board of Directors, any
member(s) thereof or any officer of the Company that the Company amend, waive,
or consider the amendment or waiver of, any provisions set forth in this
Section 2.1; provided, however, that the mere voting in accordance with
Section 4 hereof of any voting securities of the Company held by an Investor,
its executive officers or directors, or its Affiliates shall not constitute a
violation of any of clauses (a) through (h) above.

Notwithstanding the foregoing, (A) none of an Investor’s executive officers or
directors shall be restricted from purchasing shares of the Common Stock for his
or her personal account (other than through a tender or exchange offer),
tendering his or her shares into a Third Party tender or exchange offer, voting
his or her shares in any way he or she determines, or depositing his or her
shares into a voting trust or subjecting them to any arrangement or agreement
with respect to the voting of such shares; and (B) if any executive officer or
director of an Investor serves as a

 

6



--------------------------------------------------------------------------------

member of the Company’s Board of Directors, any action he or she takes in the
performance of his or her duties as a member of the Company’s Board of Directors
shall not be deemed to violate this Section 2.1, except if he or she takes such
action at the direction of an Investor or an Affiliate thereof.

2.2 Notwithstanding anything to the contrary herein or in the Collaboration
Agreement, the Company will have the unilateral right to terminate all of
(a) the rights of the Investors set forth in Section 4.4 of this Agreement,
(b) the rights of the Investors set forth in Sections 2.3 and 2.4 of the
Purchase Agreement, (c) the Registration Rights Agreement, and (d) the
Collaboration Agreement, and any Development & Commercialization Agreement
entered into pursuant to the Collaboration Agreement, in their entirety (as
provided therein), upon written notice to the Investors, if any of the
Standstill Parties shall have breached Section 2.1 of the Agreement in any
material respect and, if such breach is susceptible of cure, failed to cure such
breach within 48 hours after receiving written notice of such alleged breach
from the Company, and upon such termination the terminated rights or agreements
shall have no further force or effect (except, in the case of termination of the
Collaboration Agreement and any Development & Commercialization Agreement, as
provided therein). For the avoidance of doubt, the Company shall not have the
termination rights set forth in the preceding sentence as a result of a de
minimis breach of Section 2.1(a) of the Agreement or an inadvertent breach of
Section 2.1(g) of the Agreement arising from informal discussions covering
general corporate or other business matters the purpose of which is not intended
to effectuate or lead to any of the actions referred to in paragraphs
(a) through (e) of Section 2.1 of the Agreement.

2.3 The Company shall provide the Investors with a reasonable opportunity to
reasonably participate in any Sale Process.

ARTICLE 3.

RESTRICTIONS ON DISPOSITIONS

3.1 Lock-Up. During (i) the 364 day period following the Closing Date, (ii) each
364 day period following the date of any other closing of purchase of shares of
Common Stock under the Purchase Agreement, (iii) if an Investor is eligible to
deliver a FAR Notice under Section 2.4(a) of the Purchase Agreement and fails to
do so prior to the FAR Termination Date, the 364 day period following the FAR
Termination Date, and (iv) if an Investor is eligible to deliver a SAR Notice
under Section 2.4(c) of the Purchase Agreement and fails to do so prior to the
SAR Termination Date, the 364 day period following the SAR Termination Date
(each such period, a “Lock-Up Period”), without the prior approval of a majority
of the Company’s Board of Directors or as contemplated by Section 3.3, each
Investor shall not, and shall cause its Affiliates not to, Dispose of (x) any of
the Purchased Shares or any shares of Common Stock beneficially owned by such
Investor or any of its Affiliates as of the date of this Agreement, together
with any shares of Common Stock issued in respect thereof as a result of any
stock split, stock dividend, share exchange, merger, consolidation or similar
recapitalization, and (y) any Common Stock issued as (or issuable upon the
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange or in replacement of, the
shares of Common Stock described in clause (x) of this sentence; provided,
however, that the foregoing shall not prohibit an Investor or its Affiliates
from (A) transferring Purchased Shares

 

7



--------------------------------------------------------------------------------

to a Permitted Transferee or to the Company, (B) subject to the limitations set
forth in Section 3.2, offering, selling, contracting to sell or offering to sell
any Shares of Then Outstanding Common Stock as an Investor or its Affiliates may
hold from time to time in order to reduce the beneficial ownership of the
Celgene Group to the FAR Acquisition Percentage of the Shares of Then
Outstanding Common Stock, or (C) offering, selling, contracting to sell or
offering to sell any Shares of Then Outstanding Common Stock as an Investor or
its Affiliates may hold from time to time in order to reduce the beneficial
ownership of the Celgene Group to 16% during a Sell-Down Period. For the
avoidance of doubt, any transfer, or issuance, of any capital stock or ownership
interests in Celgene RIVOT or any controlled Affiliate of Celgene Corporation
that causes Celgene RIVOT or any Permitted Transferee that then holds Purchased
Shares to no longer be a direct or indirect wholly owned controlled subsidiary
of Celgene Corporation shall be deemed a Disposition for all purposes under this
Agreement.

3.2 Sale Limitations. Subject to the restrictions set forth in Section 3.1, each
Investor agrees that, except for any transfer of Shares of Then Outstanding
Common Stock and/or Common Stock Equivalents by such Investor to a Permitted
Transferee or the Company, it shall not, and shall cause its Affiliates not to,
Dispose of any Shares of Then Outstanding Common Stock and/or Common Stock
Equivalents at any time: (a) except (i) pursuant to a registered public offering
in accordance with the Registration Rights Agreement, (ii) pursuant to Rule 144
under the Securities Act or (iii) pursuant to privately negotiated sales in
transactions exempt from the registration requirements under the Securities Act,
(b) if such Dispositions, in any rolling 3-month period, exceed one percent
(1%) of the Shares of Then Outstanding Common Stock of the Company or (c) to any
Person that such Investor or Affiliate knows (after a reasonable inquiry in a
private placement) is a Competitor of the Company. Notwithstanding this
Section 3.2, if an Investor or any of its Affiliates knowingly Dispose of any
shares of Common Stock prior to the fifth anniversary of the exercise of the
Second Acquisition Right or, if the Second Acquisition Right expires unexercised
or does not become exercisable, the fifth anniversary of the SAR Termination
Date, in a manner that would have breached Section 3.1 if such Disposition had
occurred during a Lock-Up Period, then (A) such Investor or its Affiliates shall
promptly notify the Company in writing of such Disposition in accordance with
Section 6.3 and (B) the Company shall have the right within 90 days of learning
of such Disposition to terminate (by notice to the Investors in accordance with
Section 6.3) all of the Investors’ and their Permitted Transferees’ future
rights under the Purchase Agreement to acquire any shares of Common Stock.

3.3 Certain Tender Offers. Notwithstanding any other provision of this
Section 3, this Section 3 shall not prohibit or restrict any Disposition of
Shares of Then Outstanding Common Stock and/or Common Stock Equivalents by the
Standstill Parties into (a) a tender offer by a Third Party that if completed in
accordance with its terms would result in a Change of Control or (b) an issuer
tender offer by the Company.

3.4 Offering Lock-Up. Each Investor shall, if requested by the Company and an
underwriter of Common Stock of the Company in connection with any public
offering involving an underwriting of Common Stock of the Company, agree not to
Dispose of any Shares of Then Outstanding Common Stock and/or Common Stock
Equivalents for a specified period of time, such period of time not to exceed
ninety (90) days (a “Lock-Up Agreement”), provided that such agreement shall not
restrict the Investor’s ability to Dispose of any Shares of Then Outstanding
Common Stock and/or Common Stock Equivalents in accordance with Section 3.3.
Following the exercise of the Second Acquisition Right, the Investors shall not
be obligated to enter into a

 

8



--------------------------------------------------------------------------------

Lock-Up Agreement more than once in any 12 month period. Any Lock-Up Agreement
shall be in writing in a form reasonably satisfactory to the Company and the
underwriter(s) in such offering. The Company may impose stop transfer
instructions with respect to the Shares of Then Outstanding Common Stock and/or
Common Stock Equivalents subject to the foregoing restrictions until the end of
the specified period of time. The foregoing provisions of this Section 3.4 shall
not apply (i) if the Investors and their Affiliates collectively own less than
5% of Shares of Then Outstanding Common Stock and/or Common Stock Equivalents,
or (ii) to the sale of any shares to an underwriter pursuant to an underwriting
agreement, and shall be applicable to the Investors only if all officers and
directors and all stockholders individually owning more than five percent
(5%) of the outstanding Common Stock (excluding any investment companies other
than venture capital firms) are subject to the same restrictions. Any
discretionary waiver or termination of the restrictions of any or all of such
agreements by the Company or the underwriters shall apply pro rata to the
Investors, based on the number of shares subject to such agreements, excluding
any waivers granted that fall within a customary de minimis exemption set forth
in the associated Lock-Up Agreement.

3.5 Transactions for Personal Account. For the avoidance of doubt, nothing in
this Article 3 will restrict any Disposition of shares of Common Stock held by
an executive officer or director of an Investor for his or her personal account.

3.6 Legend. For so long as the Purchased Shares are subject to any of the
restrictions set forth in this Article 3, the book-entry or certificated form of
the Purchased Shares shall bear the following legend:

THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFER PURSUANT TO THE PROVISIONS OF
A VOTING AND STANDSTILL AGREEMENT DATED AS OF JUNE 29, 2015. A COPY OF THE
VOTING AND STANDSTILL AGREEMENT MAY BE OBTAINED FROM THE COMPANY. ANY TRANSFER
IN VIOLATION OF THE VOTING AND STANDSTILL AGREEMENT IS VOID AND OF NO EFFECT.

ARTICLE 4.

VOTING AGREEMENT

4.1 Voting of Securities. From and after the date of this Agreement, other than
as permitted by Section 4.2 with respect to a transaction the consummation of
which would result in a Change of Control of the Company, in any vote or action
by written consent of the stockholders of the Company (including, without
limitation, with respect to the election of directors), each Investor shall, and
shall cause its Affiliates to, vote or execute a written consent with respect to
all voting securities of the Company as to which it is entitled to vote or
execute a written consent in accordance with the recommendation of a majority of
the Company’s Board of Directors. In furtherance of this Section 4.1, each
Investor shall, and shall cause its Affiliates to, if and when requested by the
Company from time to time, promptly execute and deliver to the Company an
irrevocable proxy, substantially in the form of Exhibit A attached hereto, and

 

9



--------------------------------------------------------------------------------

irrevocably appoint the Company or its designees, with full power of
substitution, its attorney, agent and proxy to vote (or cause to be voted) or to
give consent with respect to, all of the voting securities of the Company as to
which the Investor or Affiliate of the Investor is entitled to vote, in the
manner and with respect to the matters set forth in this Section 4.1. Each
Investor acknowledges, and shall cause its Affiliates to acknowledge, that any
such proxy executed and delivered shall be coupled with an interest, shall
constitute, among other things, an inducement for the Company to enter into this
Agreement, shall be irrevocable and binding on any successor in interest of the
Investor or Affiliate of the Investor, as applicable, and shall not be
terminated by operation of Law upon the occurrence of any event. Such proxy
shall operate to revoke and render void any prior proxy as to any voting
securities of the Company heretofore granted by each Investor or Affiliate of
such Investor, as applicable, to the extent it is inconsistent herewith. Such
proxy shall terminate upon the earlier of the expiration or termination of this
Section 4.1. For the avoidance of doubt, this Section 4.1 shall not apply to any
shares of Common Stock held by an executive officer or director of an Investor
for his or her personal account.

4.2 Change of Control. Notwithstanding Section 4.1, each Investor and its
Affiliates may vote, or execute a written consent with respect to, any or all of
the voting securities of the Company as to which they are entitled to vote or
execute a written consent, as they may determine in their sole discretion with
respect to any transaction the consummation of which would result in a Change of
Control of the Company.

4.3 Quorum. In furtherance of Section 4.1, each Investor shall be, and shall
cause each of its Affiliates to be, present in person or represented by proxy at
all meetings of stockholders to the extent necessary so that all voting
securities of the Company as to which they are entitled to vote shall be counted
as present for the purpose of determining the presence of a quorum at such
meeting.

4.4 Board Nomination Right. Beginning on the Closing Date and until the fifth
(5th) anniversary of the date of this Agreement, and thereafter for so long as
the Investors and their Affiliates collectively beneficially own voting
securities representing at least 7.5% of the voting power of the Shares of Then
Outstanding Common Stock (assuming full exercise of the next available Top-Up
Right), at each annual meeting of the stockholders of the Company or at any
meeting of the stockholders of the Company at which members of the Board of
Directors are to be elected (or, for so long as the Company has a classified
Board, at any meeting of the stockholders of the Company at which Class III
members of the Board are to be elected), or whenever such action is to be taken
by written consent for such purposes, the Company agrees to nominate for
election one individual designated by Celgene Corporation (an “Investor
Designee”) who (a) is a person other than an officer or employee of the
Standstill Parties or any other individual having a relationship that, in the
opinion of the Company’s board of directors, would interfere with the exercise
of independent judgment in carrying out the responsibilities of a director,
(b) is an Independent Director within the meaning of Rule 5605(a)(ii) of the
NASDAQ Marketplace Rules, and (c) otherwise is reasonably acceptable to the
nominating and governance committee of the Company’s Board of Directors (an
Investor Designee who satisfied such requirements, a “Qualified Investor
Designee”). Notwithstanding (a) and (b) above, for Celgene Corporation’s initial
designee under this Agreement, Celgene Corporation may designate Dr. Thomas O.
Daniel (the “Initial Designee”), and, in replacement of the Initial Designee,
may subsequently designate one person as a Replacement Designee that is an
“officer” of Celgene Corporation for purposes of Section 16 of the Exchange Act
within the meaning of Rule 16a-1(f) thereunder (the “First Subsequent
Designee”), if such Initial Designee and/or First Subsequent Designee, as
applicable, satisfies (c) above to qualify as a

 

10



--------------------------------------------------------------------------------

Qualified Investor Designee hereunder (and such person will continue to be a
Qualified Investor Designee, including for purposes of nomination for election
and reelection as director, so long as (c) remains satisfied); provided that for
any subsequent designee (other than the First Subsequent Designee), including
any Replacement Designee (other than the First Subsequent Designee), (a) and
(b) shall be reinstituted as required for such designee. Promptly following the
date of this Agreement, the Company shall take all actions necessary (including,
if necessary, by approving an enlargement of its Board of Directors to create a
vacancy thereon) to cause the appointment to the Company’s Board of Directors of
the Qualified Investor Designee designated as aforesaid and thereafter, for so
long as Celgene Corporation’s board nomination right under the first sentence of
this Section 4.4 continues, the Company will use its commercially reasonable
efforts to cause the election and reelection of such individual to the Company’s
Board of Directors for so long as he or she is a Qualified Investor Designee
(including recommending that the Company’s stockholders vote in favor of the
election of such an individual and otherwise supporting him or her for election
in a manner no less rigorous and favorable than the manner in which the Company
supports its other nominees), provided that if Celgene Corporation determine to
designate a different individual (“Replacement Designee”) as its Investor
Designee, and such Replacement Designee is a Qualified Investor Designee, such
obligation shall instead apply to the Replacement Designee. If any Investor
Designee vacates the Company’s Board of Directors, the Company shall take all
actions necessary to cause the appointment to the Company’s Board of Directors
of a Qualified Investor Designee nominated by Celgene Corporation to fill the
vacancy and thereafter the Company will use its commercially reasonable efforts
to cause the election such an individual to the Company’s Board of Directors,
subject to the same conditions and limitations as set forth in the foregoing
sentence. For avoidance of doubt, Celgene Corporation shall be limited to only
one designee serving on the Board at any time pursuant to this Section 4.4. Such
designee shall be entitled to the same level of directors’ and officers’
indemnity insurance coverage and indemnity and exculpation protection (including
under any indemnification agreement) as the other members of the Board of
Directors. Any Investor Designee shall be subject to the same Company policies
and procedures as the other directors on the Company’s Board of Directors,
including with respect to conflicts of interest and recusal from deliberations
and voting.

ARTICLE 5.

TERMINATION OF CERTAIN RIGHTS AND OBLIGATIONS

5.1 Termination of Standstill Agreement. Section 2 shall terminate and have no
further force or effect, upon the earliest to occur of:

(a) the public announcement by an Offeror of an Acquisition Proposal for the
Company as long as none of the Standstill Parties had violated Section 2.1(c),
2.1(d) or 2.1(f) with respect to such Offeror;

(b) the public announcement by the Company of any definitive agreement providing
for a Change of Control of the Company, or of any process designed to result in
a Change of Control of the Company;

(c) any material breach by the Company of its obligations under Section 2.3,
provided that an Investor has provided written notice to the Company of such
breach;

 

11



--------------------------------------------------------------------------------

(d) the expiration of the Restricted Period (other than as a result of the
termination of the Collaboration Agreement pursuant to Section 2.2 of this
Agreement);

(e) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(f) a liquidation or dissolution of the Company;

provided, however, that if any of the transactions referred to in (a) or
(b) above terminates and the Company has not made a public announcement of its
intent to solicit or engage in a transaction (or has announced its decision to
discontinue pursuing such a transaction) the consummation of which would result
in a Change of Control of the Company, then the restrictions contained in
Section 2 shall again be applicable, unless a Standstill Party has announced an
Acquisition Proposal for the Company prior to such termination, provided that if
such Acquisition Proposal is terminated or if such Standstill Party has ceased
to actively pursue such Acquisition Proposal, the restrictions contained in
Section 2 shall again be applicable.

5.2 Termination of Restrictions on Dispositions. Section 3 shall terminate and
have no further force or effect upon the earliest to occur of:

(a) a Change of Control of the Company;

(b) a liquidation or dissolution of the Company; and

(c) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act.

5.3 Termination of Voting Agreement and Board Nomination Right. Section 4 shall
terminate and have no further force or effect upon the earliest to occur of:

(a) a Change of Control of the Company; and

(b) a liquidation or dissolution of the Company.

5.4 Termination of Entire Agreement. This Agreement will terminate in its
entirety (subject to Section 5.5) upon any termination of the Purchase Agreement
with the effect set forth in Section 6.3 of the Purchase Agreement.

5.5 Effect of Termination. No termination pursuant to any of Sections 5.1, 5.2
or 5.3 or 5.4 shall relieve any of the parties (or the Permitted Transferee, if
any) for liability for breach of or default under any of their respective
obligations or restrictions under any terminated provision of this Agreement,
which breach or default arose out of events or circumstances occurring or
existing prior to the date of such termination.

 

12



--------------------------------------------------------------------------------

ARTICLE 6.

MISCELLANEOUS

6.1 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the Laws of the State of New York, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the state and federal
courts of New York solely and specifically for the purposes of any action or
proceeding arising out of or in connection with this Agreement.

6.2 Waiver. Waiver by a party of a breach hereunder by another party shall not
be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

6.3 Notices. All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit B attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service,
(d) sent by facsimile transmission (if a facsimile number is provided in Exhibit
B), with a confirmation copy to be sent by registered or certified mail, return
receipt requested, postage prepaid, or (e) sent by email (if an email address is
provided in Exhibit B). Any such notice, instruction or communication shall be
deemed to have been delivered upon receipt if delivered by hand, three
(3) Business Days after it is sent by registered or certified mail, return
receipt requested, postage prepaid, one (1) Business Day after it is sent via a
reputable nationwide overnight courier service or when transmitted with
electronic confirmation of receipt, if transmitted by facsimile or email (if
such transmission is made during regular business hours of the recipient on a
Business Day; or otherwise, on the next Business Day following such
transmission). Any party may change its address by giving notice to the other
parties in the manner provided above.

6.4 Entire Agreement. This Agreement and the Purchase Agreement contain the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect hereto and thereto.

6.5 Amendments. No provision in this Agreement shall be supplemented, deleted or
amended except in a writing executed by an authorized representative of each of
the parties hereto.

6.6 Headings; Nouns and Pronouns; Section References. Headings in this Agreement
are for convenience of reference only and shall not be considered in construing
this Agreement. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of names and pronouns shall include the plural and vice-versa. References
in this Agreement to a section or subsection shall be deemed to refer to a
section or subsection of this Agreement unless otherwise expressly stated.

 

13



--------------------------------------------------------------------------------

6.7 Severability. If, under applicable Laws, any provision hereof is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.

6.8 Assignment. Neither this Agreement nor any rights or duties of a party
hereto may be assigned by such party, in whole or in part, without (a) the prior
written consent of the Company in the case of any assignment by an Investor; or
(b) the prior written consent of the Investors in the case of an assignment by
the Company.

6.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

6.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.

6.11 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party. No Third Party shall
obtain any right under any provision of this Agreement or shall by reason of any
such provision make any claim in respect of any debt, liability or obligation
(or otherwise) against any party hereto.

6.12 No Strict Construction. This Agreement has been prepared jointly and will
not be construed against any party.

6.13 Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

6.14 Specific Performance. The parties hereby acknowledge and agree that the
rights of the parties hereunder are special, unique and of extraordinary
character, and that if any party refuses or otherwise fails to act, or to cause
its affiliates to act, in accordance with the provisions of this Agreement, such
refusal or failure would result in irreparable injury to the Company or the
Investors, as the case may be, the exact amount of which would be difficult to
ascertain or estimate and the remedies at law for which would not be reasonable
or adequate compensation. Accordingly, if any party refuses or otherwise fails
to act, or to cause its affiliates to act, in accordance with the provisions of
this Agreement, then, in addition to any other remedy which

 

14



--------------------------------------------------------------------------------

may be available to any damaged party at law or in equity, such damaged party
will be entitled to seek specific performance and injunctive relief, without
posting bond or other security, and without the necessity of proving actual or
threatened damages, which remedy such damaged party will be entitled to seek in
any court of competent jurisdiction.

6.15 No Conflicting Agreements. Each Investor hereby represents and warrants to
the Company that neither it nor any of its Affiliates is, as of the date of this
Agreement, a party to, and agrees that neither it nor any of its Affiliates
shall, on or after the date of this Agreement, enter into any agreement that
conflicts with the rights granted to the Company in this Agreement. The Company
hereby represents and warrants to the Investors that it is not, as of the date
of this Agreement, a party to, and agrees that it shall not, on or after the
date of this Agreement, enter into, any agreement or approve any amendment to
its Organizational Documents with respect to its securities that conflicts with
the rights granted to the Investors in this Agreement. The Company further
represents and warrants that the rights granted to the Investors hereunder do
not in any way conflict with the rights granted to any other holder of the
Company’s securities under any other agreements.

(Signature Page Follows)

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

COMPANY:

JUNO THERAPEUTICS, INC. By:

/s/ Hans Bishop

Name: Hans Bishop Title: Chief Executive Officer

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

INVESTORS:

CELGENE CORPORATION By:

/s/ Robert J. Hugin

Name: Robert J. Hugin Title: Chief Executive Officer CELGENE RIVOT LTD. By:

/s/ Kevin Mello

Name: Kevin Mello Title: Director

 

17



--------------------------------------------------------------------------------

EXHIBIT A — FORM OF IRREVOCABLE PROXY

In order to secure the performance of the duties of the undersigned pursuant to
Section 4.1 of the Voting and Standstill Agreement, dated as of June 29, 2015
(the “Agreement”), by and among Juno Therapeutics, Inc. (the “Company”), Celgene
RIVOT Ltd. (“Celgene RIVOT”) and Celgene Corporation (“Celgene Corp.”, and
together with Celgene RIVOT, the “Investors”), the undersigned hereby
irrevocably appoints [            ] and [            ], and each of them, the
attorneys, agents and proxies, with full power of substitution in each of them,
for the undersigned, and in the name, place and stead of the undersigned, to
vote (or cause to be voted) or, if applicable, to give consent, in such manners
as each such attorney, agent and proxy or his substitute shall in his sole
discretion deem proper to record such vote (or consent) in the manners, and with
respect to such matters as set forth in Section 4.1 of the Agreement (but in any
case, in accordance with any written instruction from the undersigned, properly
delivered under Section 4.1 of the Agreement, to vote or give consent as
contemplated by Section 4.1(b) of the Agreement) with respect to all voting
securities (whether taking the form of shares of Common Stock, par value $0.0001
per share, or other voting securities of the Company), which the undersigned is
or may be entitled to vote at any meeting of the Company held after the date
hereof, whether annual or special and whether or not an adjourned meeting or, if
applicable, to give written consent with respect thereto. This proxy is coupled
with an interest, shall be irrevocable and binding on any successor in interest
of the undersigned and shall not be terminated by operation of law upon the
occurrence of any event. This proxy shall operate to revoke and render void any
prior proxy as to voting securities heretofore granted by the undersigned which
is inconsistent herewith. This proxy shall terminate upon the earlier of the
expiration or termination of the voting agreement set forth in Section 4.1 of
the Agreement.

 

[CELGENE CORPORATION] [CELGENE RIVOT] By:

 

Name: Title:

 

18



--------------------------------------------------------------------------------

EXHIBIT B

NOTICES

 

If to the Company: Juno Therapeutics, Inc. Attention: General Counsel 307
Westlake Avenue N., Suite 300 Seattle, Washington 98109 E-mail: [omitted] With a
copy (which shall not constitute notice) to: Latham & Watkins LLP 140 Scott
Drive Menlo Park, California 94025 Telephone No.: (650) 328-4600 Facsimile No.:
(650) 463-2600 Attention: Robert A. Koenig                   Judith A. Hasko
If to the Investors: Celgene Corporation 86 Morris Avenue Summit, New Jersey
07901 Telephone No.: [omitted] Facsimile No.: [omitted] Attention: Senior Vice
President, Business Development With a copy to: Celgene Legal 86 Morris Avenue
Summit, New Jersey 07901 Telephone No.: [omitted] Facsimile No.: [omitted]
Attention: General Counsel With a copy (which shall not constitute notice) to:
Dechert LLP 1900 K Street, NW Washington, DC 20006 Telephone No.: (202) 261-3300
Facsimile No.: (202) 261-3333 Attention: David E. Schulman